[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 05-13546                FEBRUARY 10, 2006
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                         ________________________

                   D. C. Docket No. 04-00081-CR-WDO-5

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                    versus

CHESTER BYRD,

                                                         Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                              (February 10, 2006)

Before BIRCH, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Defendant-appellant, Chester Byrd appeals his conviction for possession
with intent to distribute more than 20 grams of crack cocaine in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(B)(iii), and 18 U.S.C. § 2. By entering an

unconditional guilty plea without reserving in writing the right to appeal the denial

of his motion to suppress, Byrd has waived his right to appeal the district court’s

adverse determination of his pre-trial motion to suppress evidence obtained after an

allegedly improper search and seizure. Accordingly, we AFFIRM.

                                I. BACKGROUND

      A federal grand jury indicted Chester Byrd on one count of possession with

intent to distribute more than 20 grams of crack cocaine in violation of 21 U.S.C. §

841(a)(1) and (b)(1)(B)(iii), and 18 U.S.C. § 2. Initially, Byrd pled not guilty to

this charge and moved to suppress the evidence obtained when, after his car was

stopped in an area known for high drug activity, an officer reached into Byrd’s

pant pocket and removed a piece of clear plastic wrap containing crack cocaine.

After the government responded and a hearing was held, the district court denied

Byrd’s motion to suppress evidence. Byrd then changed his plea to guilty,

pursuant to a written plea agreement. In his written plea agreement, Byrd agreed to

plead guilty as charged in the indictment. R1-28 at 2-3. Byrd generally waived his

right to appeal and did not reserve in writing the right to have us review the denial

of his motion to suppress. See id. at 4-5. The district court then sentenced Byrd to



                                           2
57 months of imprisonment and five years of supervised release. Byrd filed a

timely notice of appeal. On appeal, Byrd argues that the district court erred in

denying his motion to suppress evidence seized during a traffic stop. The

government responds that a challenge to the denial of a motion to suppress

evidence is a nonjurisdictional issue, which Byrd waived when he entered his

unconditional guilty plea.

                                 II. DISCUSSION

      We review whether a voluntary unconditional guilty plea waives a

defendant’s ability to appeal adverse rulings of pre-trial motions de novo. United

States v. Patti, 337 F.3d 1317, 1320 n.4 (11th Cir. 2003). By entering a voluntary

unconditional guilty plea, a defendant “waives all nonjurisdictional defects in the

proceedings.” Id. at 1320. A district court’s refusal to suppress evidence is

nonjurisdictional and is waived by a guilty plea. United States v. McCoy, 477 F.2d

550, 551 (5th Cir. 1973) (per curiam). “A defendant who wishes to preserve

appellate review of a non-jurisdictional defect while at the same time pleading

guilty can do so only by entering ‘a conditional plea’ in accordance with [Federal

Rule of Criminal Procedure] 11(a)(2).” United States v. Pierre, 120 F.3d 1153,

1155 (11th Cir. 1997). Rule 11 provides that “[w]ith the consent of the court and

the government, a defendant may enter a conditional plea of guilty or nolo



                                          3
contendere, reserving in writing the right to have an appellate court review an

adverse determination of a specified pre-trial motion.” Fed. R. Crim. P. 11(a)(2).

      In this case, Byrd failed to make his guilty plea conditional. Thus, he has

waived his right to appellate review of the district court’s denial of his motion to

suppress.

                                III. CONCLUSION

       Byrd appeals his conviction for possession with intent to distribute crack

cocaine. Because he entered an unconditional guilty plea without reserving in

writing the right to appeal the denial of his motion to suppress, Byrd waived his

right to appeal the district court’s denial of his motion to suppress evidence.

Accordingly, his conviction and sentence must be AFFIRMED.




                                           4